Citation Nr: 1041994	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  10-03 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Whether the appellant's additionally claimed medical expenses for 
the year 2006 and 2007 were timely filed for the purposes of 
receiving an adjustment to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	R. J., One-Time Representative


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran was on active duty in the United States Navy from 
June 1945 to April 1948.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 letter decision of the Department 
of Veterans Affairs (VA) Philadelphia Regional Office and 
Insurance Center (ROIC), in Philadelphia, Pennsylvania.  However, 
the appellant resides within the jurisdiction of the St. 
Petersburg, Florida, RO.

The December 2009 Statement of the Case (SOC) noted the existence 
of a Virtual VA file for this appellant.  The e-file was checked 
for new or relevant information, and those documents that were 
not previously included in the claims folder have been printed 
and then included in the claims folder for future review.  

The Board would note that the Veteran has indicated that he 
wished to appoint his son, an attorney, as his accredited 
representative.  However, his son, the attorney, is not 
accredited to represent claimants before VA.  As the notice of 
disagreement was filed after June 23, 2008, the accreditation 
requirements set forth in 38 C.F.R. § 14.629 are applicable.  See 
also, 73 Fed. Reg. 29582 (May 22, 2008).  More specifically, the 
son, an attorney, may represent the Veteran on a one-time basis 
pursuant to 38 C.F.R. § 14.630 provided that he submits 
documentation to the VA indicating that he will not charge or be 
paid compensation for his services.  The attorney provided that 
documentation to the Board on November 5, 2010, and that letter 
has been included in the claims folder.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

In March 2007, the appellant submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  On that form, 
he asked that he be considered for a VA nonservice-connected 
pension.  Per the date stamp on that form, the RO in St. 
Petersburg received the form on March 26, 2007.  

After reviewing the evidence submitted by the appellant, the RO 
informed him via a letter dated May 17, 2007, that the VA was 
granting him a nonservice-connected pension.  The letter informed 
the appellant that the effective date for the award would be 
April 1, 2007.  On the third page of the letter, under the title 
"Are You Entitled to Additional Pension Benefits", the RO told 
the appellant the following:

You may be entitled to pension benefits one 
year prior to the date we first received 
for claim if your income and net worth fall 
within the limits set by law.  To claim 
such benefits, complete and return the 
enclosed VA Form 21-0516-1, "Eligibility 
Verification Report" showing income and net 
worth information from March 26, 2006 (one 
year prior to date of claim) to March 26, 
2007 (date of claim). . . . You have one 
year from the date of this letter to return 
the requested evidence.  If we do not 
receive the evidence within one year of the 
date of this letter, we may not be able to 
pay you benefits prior to the date we first 
received your claim for pension.

The letter was sent to the appellant by the St. Petersburg 
Regional Office.  

The record then contains a letter written by the appellant.  The 
letter states that the appellant was sending enclosures 
concerning his expenditures for the period extending from March 
26, 2006, to March 27, 2007.  The letter is dated March 22, 2008.  
It was addressed to the St. Petersburg Regional Office.  

The date stamp on the document is from the Philadelphia VAROIC 
and it indicates that the letter was received on September 22, 
2008.  The Philadelphia ROIC responded with a letter to the 
appellant dated September 1, 2008, stating that the appellant had 
not timely submitted his claim involving his expenditures for the 
time in question.  In other words, since the Philadelphia ROIC 
did not receive the information prior to May 17, 2008, but 
instead received the information on July 25, 2008, the RO could 
not grant him the benefits he requested.  The appellant has since 
appealed that action.

Upon reviewing the claims folder, it is the determination that 
the claims folder does not contain all of the information 
necessary to make a determination with respect to this claim.  
There may be additional information at either RO or in the 
Veteran's possession which is relevant to this matter.  

The Veteran should be informed that he may submit documentation 
such as a certified return receipt showing when his submission 
was received at VA.  Also, if he requested that the RO return a 
date-stamped copy of the documentation to him, he may submit a 
copy to the RO with the date stamp.  The RO should check MAP-D 
and any other electronic system which may show that the documents 
were received from the Veteran in March 2008 and document the 
folder accordingly.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that he may submit 
documentation showing when the pension 
documents at issue were received at VA, for 
example, a certified return receipt.  Also, 
if he requested that the RO return a date-
stamped copy of the documentation to him, 
he may submit a copy to the RO with the 
date stamp as well as any other relevant 
documentation he may have in his 
possession.  

2.  Request that the Philadelphia ROIC and 
St. Petersburg RO check for a temporary 
file, or any other file including an 
electronic file, where documentation 
pertaining to the Veteran's request for a 
pension adjustment may be located.  All 
documentation from the Veteran requesting a 
pension adjustment must be obtained and 
associated with the claims folder.  Of 
particular interest is a copy of the letter 
from the Veteran the Philadelphia ROIC 
states in its denial of benefits letter 
that it received in July 2008.  

The RO should also review MAP-D / Share 
and/or any other electronic system which 
may show when the claim was received by any 
VA facility.  Documentation pertaining to 
these searches must be included in the 
claims folder.  In addition, copies of any 
electronic mail correspondence between the 
two regional offices concerning the issue 
now on appeal should also be associated 
with the claims folder.  All obtained 
information should be included in the 
claims folder for review.

3.  After ensuring that all the development 
outlined above is complete, re-adjudicate 
the issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



